           Case 2:21-mj-02584-DUTY Document 3 Filed 05/25/21 Page 1 of 1 Page ID #:3
                  Case 1:21-cr-00570-MV *SEALED* Document 3 Filed 04/22/21 Page 1 of 1
                                                                                                                           Ff~ED
 ao aa~ ~ae~, i vi ~~ n~~ w~c


                                         UNITED STATES DISTRICT COURT ~~~~ p~QY 25 APB t ~ = 2f~
                                                                      for the
                                                                                                                                    F ~        `~ `s
                                                             District of New Mexico                             ~~~r~, Y ^i_. ry~ }~ ~ `. ~ ''•F .
                                                                                                                       ...~

                      United States of America                                                                     ~ .~~~---`"'~"'"'`~           M~
                                 v.
                                                                                 Case No. 2~CR570 MV

                         CHARITY FELCH


                             Defendant


                                                        ARREST WARRANT
 To:      Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)     CHARITY FELCH
 who is accused ofan offense or violation based on the following document filed with the court:

[~ Indictment              ~ Superseding Indictment             Q Information        O Superseding Information               O Complaint
 O Probation Violation Petition            O Supervised Release Violation Petition               ~ Violation Notice Q Order ofthe Court

 This offense is briefly described as follows:
   Counts 1-5: 18 U.S.C.§ 1344(2): Bank Fraud; 18 U.S.C. § 2: Aiding and Abetting;

   Count 6: 18 U.S.C. § 1028A(a)(1): Aggravaud Identity Then;

   Count 7: t8 U.S.C. § 1029(ax5): Access Device Fraud; 18 U.S.C. § 2: Aiding and Abetting.




 Date:         04/22/2021


 City and state:         Albuquerque, NM                                                      Mitchell R. Elfers, Clerk of Court
                                                                                                    Printed name and title


                                                                     Return

          This warrant was received on (dare)                                and the person was arrested on (dare)
 at (city and smte)


 Date:
                                                                                                  Arresting officer's signature



                                                                                                    Printed name and title
